       Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 1 of 35



             UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                 PHILADELPHIA DIVISION


 Road-Con, Inc.; Neshaminy
 Constructors, Inc.; Loftus Construction,
 Inc.; PKF-Mark III; and Scott A.
 Lavaca,

                         Plaintiffs,               Case No. 2:19-cv-01667-JS
 v.

 City of Philadelphia; and James Kenney,
 in his official capacity as mayor of the City
 of Philadelphia,

                         Defendants.


                          THIRD AMENDED COMPLAINT
      This is a suit to enjoin the mayor and city of Philadelphia from imposing “project labor
agreements” on city contractors. A “project labor agreement” forces a city contractor to
recognize a city-approved union as the exclusive representative of its employees, even if
the contractor’s employees have chosen a different union that does not appear on the city-
approved list. It also compels every employee of a city contractor to become dues-paying
members of a city-approved union, and it compels contractors to contribute to that union’s
pension and health-care funds and operate in accordance with that union’s work rules and
employment procedures. These project labor agreements violate the rights of contractors
and their employees under the First and Fourteenth Amendments. They also violate state
and city competitive-bidding laws, and they violate the city charter as well. Finally, the city
of Philadelphia’s project labor agreements impose diversity-and-inclusion requirements on
unions and contractors that violate 42 U.S.C. § 1981 and the Equal Protection Clause.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                               Page 1 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 2 of 35



                                       PARTIES
    1.   Plaintiff Road-Con, Inc. (“Road-Con”) is a heavy and highway contractor. Its
principal place of business is located at 902 Camaro Run Drive, West Chester, Pennsylva-
nia 19380. Road-Con is a member of the Pennsylvania Heavy and Highway Contractors
Bargaining Association (“PHHCBA”) and is bound by the Collective Bargaining Agree-
ment between the United Steelworkers (“USW”) and the PHHCBA (“PHHCBA-USW

CBA”). Road-Con is a prequalified PennDOT contractor that regularly works on PennDOT
projects with employees who are members of the United Steelworkers.
    2.   Road-Con is also a taxpayer of the City of Philadelphia. Road-Con pays to the
city Business Income and Receipt Tax (BIRT) and payroll withholding taxes for its em-
ployees, among other taxes.
    3.   Plaintiff Neshaminy Constructors, Inc. (“Neshaminy”) is a heavy and highway
contractor. Its principal place of business is located at 1839 Bustleton Pike, P.O. Box 405,
Feasterville-Trevose, Pennsylvania 19053-7309. Neshaminy, like Road-Con, is a member
of the Pennsylvania Heavy and Highway Contractors Bargaining Association, and is bound
by its collective-bargaining agreement with the United Steelworkers. Neshaminy is a pre-
qualified PennDOT contractor that regularly works on PennDOT projects with employees
who are members of the United Steelworkers.
    4.   Neshaminy is also a taxpayer of the City of Philadelphia. Neshaminy pays Busi-
ness Income and Receipts Tax (BIRT) to the city.
    5.   Plaintiff Loftus Construction, Inc. (“Loftus”) is a heavy and highway contractor.
Its principal place of business is located at 1903 Taylors Lane, Cinnaminson, New Jersey
08077. Loftus is also a member of the Pennsylvania Heavy and Highway Contractors Bar-
gaining Association and is bound by its collective-bargaining agreement with the United
Steelworkers. Loftus is a prequalified PennDOT contractor that regularly works on Penn-
DOT projects with employees who are members of the United Steelworkers.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 2 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 3 of 35



    6.   Loftus is also a taxpayer of the City of Philadelphia. Loftus pays Business Income
and Receipts Tax (BIRT), sales and use tax, and city wage taxes to the city.

    7.   Plaintiff PKF-Mark III (“PKF”) is a heavy and highway contractor. Its principal
place of business is located at 170 Pheasant Run, Newtown, Pennsylvania 18940. PKF is
a signatory to a collective bargaining agreement with United Steelworkers Local 15024
(the “PKF-USW CBA”). PKF is a prequalified PennDOT contractor that regularly works
on PennDOT projects with employees who are members of the United Steelworkers.
    8.   PKF is also a taxpayer of the City of Philadelphia. PKF pays Business Income
and Receipts Tax (BIRT), sales and use tax, and city wage taxes to the city.
    9.   Plaintiffs Road-Con, Neshaminy, Loftus, and PKF will be referred to throughout
this complaint as “the contractor plaintiffs.”
    10. Plaintiff Scott A. LaCava is an adult individual and resident of the Common-
wealth of Pennsylvania. Mr. LaCava is an employee of Road-Con and a member of the
United Steelworkers.
    11. The plaintiffs have completed many projects for state and federal agencies, in-
cluding PennDOT and SEPTA, as well as projects owned by those agencies within the City
of Philadelphia.
    12. Defendant the City of Philadelphia is a political subdivision of the Common-
wealth of Pennsylvania.
    13. Defendant James Kenney is the Mayor of the City of Philadelphia. He maintains
final decision-making authority and is sued in his official capacity.

                           JURISDICTION AND VENUE
    14. This Court has subject-matter jurisdiction under 28 U.S.C. § 1331, 28 U.S.C.
§ 1343, and 28 U.S.C. § 1367.
    15. Venue is proper under 28 U.S.C. § 1391(b).




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 3 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 4 of 35



                                     BACKGROUND
       A.      Project Labor Agreements

    16. A project labor agreement (“PLA”) is a government-mandated union collective-
bargaining agreement that all contractors must sign to work on a public-works construction
project.
    17. A PLA usually forces contractors to (a) recognize certain government-chosen un-
ions as the exclusive representative of their employees; (b) require that their employees
become members of these government-chosen unions as a condition of employment; (c)

require all employees to pay dues to these government-chosen unions as a condition of
employment; (d) contribute to the government-chosen union’s pension and healthcare
funds; (e) operate according to the government-chosen union’s work rules; and (f) follow
the government-chosen union’s procedures for hiring, firing, and disciplining employees.
    18. Twenty-five (25) states currently ban the use of PLAs.1

       B.      The City of Philadelphia’s Project Labor Agreement

               1.       Executive Orders 15-11 and 8-15 and the process to implement
                        a PLA

    19. On November 29, 2011, Mayor Michael A. Nutter signed Executive Order 15-11
(the “Executive Order”). A copy of the Executive Order is attached at Exhibit 1.
    20. The Executive Order was not intended to require the use of a PLA on every City
public-works project.
    21. Indeed, Section 3(c) of the Executive Orders states: “This Executive Order does
not require the use of a Project Labor Agreement with respect to any particular Project, nor
does this Executive Order require the selection of any particular union, trade council, or
labor organization.” Id. at section 3(c).


1. The States that currently ban PLAs are: Alabama, Arkansas, Idaho, Iowa, Florida, Geor-
   gia, Kentucky, Louisiana, Mississippi, Missouri, Michigan, Montana, Nevada, New
   Mexico, North Carolina, North Dakota, Nebraska, Oklahoma, South Carolina, South
   Dakota, Tennessee, Utah, Virginia, West Virginia, and Wisconsin.


PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 4 of 35
       Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 5 of 35



     22. Rather, under the Executive Order the City determined that “certain projects, be-
cause of their size, complexity, need for a variety of craft labor and critical deadlines are

generally appropriate for Project Labor Agreements.” See Executive Order at preamble ¶ 5
(emphasis added).
     23. Accordingly, the Executive Order sets forth a five-step process for selecting the
projects appropriate for a PLA.
     24. First, each City Agency is to review each proposed project with an estimated
budget of $5,000,000 or more to determine if a PLA is appropriate. See id. at Section 2(a).
     25. Second, when a City Agency has determined that a project is appropriate for a
PLA, the Agency “shall provide the Mayor’s Office with a written description of the Project
and the City Agency’s recommendation for a Project Labor Agreement.” Id. at Section 3(a).
     26. Third, the Mayor’s Office is to review every proposal from an Agency that rec-
ommends inclusion of a PLA for “consistency with this Executive Order.” Id. at Section
4(a)(i).
     27. Fourth, under Section 4(b) of the Executive Order, if the Mayor’s Office deter-
mines a PLA is appropriate for a project, it will “commence a discussion with labor organ-
izations to determine (i) which labor organization(s) may be appropriate for the Project,
and (ii) if a Project Labor Agreement is feasible for the Project.” Id. at Section 4(b).
     28. Finally, Section 1(d) of the Executive Order provides that every PLA “shall be
subject to the review and approval of the City’s Law Department” before it is imposed. Id.
at Section 1(d).

     29. Upon information and belief, the City and the Mayor have never followed this
procedure.
     30. Instead, the City and the Mayor have imposed a blanket PLA on all City public-
works projects with an estimated construction budget of over $3,000,000.
     31. The City and the Mayor have done so even when a City Agency has not recom-
mended a PLA for a particular public-works project.


PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                               Page 5 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 6 of 35



    32. On December 31, 2015, Mayor Nutter signed Executive Order 8-15. The provi-
sions of Executive Order 8-15 are almost identical to those in Executive Order 15-11, ex-

cept that the threshold for imposing a project labor agreement is lowered from $5,000,000
to $3,000,000. A copy of Executive Order 8-15 is attached as Exhibit 2.
    33. Executive Order 8-15 also rescinds Executive Order 15-11. See Executive Order
8-15, § 8 (“Executive Order No. 15-11 is hereby rescinded.”) (attached as Exhibit 2).
    34. Although Executive Order 8-15 purports to supersede Executive Order 15-11,
the city’s bid documents occasionally refer to Executive Order 15-11 rather than Executive
Order 8-15. See Exhibit 3. In addition, the project labor agreement that appears on the city’s
website is Executive Order 15-11 rather than Executive Order 8-15. See
https://www.phila.gov/ExecutiveOrders/Executive%20Orders/2011_EO15-11.pdf                 (last
visited on September 3, 2021).
    35. Executive Order 8-15 was in effect when the plaintiffs filed their original
complaint on April 18, 2019. It was rescinded on October 15, 2020 — six months after the
plaintiffs moved for summary judgment, and nearly 18 months after the plaintiffs sued to
enjoin its enforcement. The mayor’s decision to rescind Executive Order 8-15 does not
moot the plaintiffs’ claims for declaratory and injunctive relief against the regime that
existed on April 18, 2019. See United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953)
(“[V]oluntary cessation of allegedly illegal conduct does not deprive the tribunal of power
to hear and determine the case, i.e., does not make the case moot.”); Order of March 27,
2020 (ECF No. 27) at 6 (“Even if Defendants voluntarily ceased including project labor

agreements on City projects, however, this case is not moot because they could resume
doing so.”); City’s Br. in Opp. to Pls.’ Supp. Br. (ECF No. 56) at 12 (“The City does not
argue that the new Executive Order moots the challenges related to the former Executive
Order”).




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                               Page 6 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 7 of 35



                 2.      The Model PLA
    36. Attached to Executive Order 15-11 is a document titled “Philadelphia Public
Project Labor Agreement.” A copy of the Philadelphia Public Project Labor Agreement is
attached at Exhibit 3.
    37. This document is the PLA that the City uses on public-works projects in excess
of $3,000,000.

                 3.      The PLA’s Union Membership and Hiring Hall Requirements
    38. The PLA applies to any contractor or subcontractor of any tier that performs
work on the project, as well as to any and all employees of those contractors of any tier.
    39. Article III of the PLA is titled “Union Recognition and Employment.”
    40. Article III, Section 5 of the PLA expressly requires employees of contractors or
subcontractors of any tier that perform work on a City Project subject to the PLA to become
members of unions selected by the City as a condition of employment:

       Section 5. Union Security. It shall be a condition of employment that all
       employees of Contractor covered by this Agreement who are members of
       the Union(s) in good standing on the effective date of this Agreement or on
       the date of execution of this Agreement, whichever is later, shall remain
       members in good standing and those who are not members on the effec-
       tive date shall, on the eighth (8th) day following employment, become
       and remain members in good standing in the Union(s) for the term of
       this Agreement.
Exhibit 3, Article III, Section 5 (emphasis added).

    41. Furthermore, Article III, Section 1 of the PLA requires that all contractors and
subcontractors of any tier working on a City project recognize city-selected unions as the
sole and exclusive bargaining agent of their employees:

       Section 1. Union Recognition. The Contractor recognizes the Union(s) as
       the sole and exclusive bargaining representative of all craft employees
       working on the Public Works Project within the scope of this Agreement.
    42. Also, Article III, Section 2 of the PLA requires all contractors working on a City
project to obtain employees exclusively through union hiring halls.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 7 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 8 of 35



        C.       The PLA’s Incorporation of Certain Union Collective Bargaining
                 Agreements
     43. While the Executive Orders themselves do not identify which unions will par-
ticipate in a project labor agreement and indicates that the participating unions will be se-
lected on a case-by-case basis, the PLA states that the unions that are parties to the PLA
are “the Affiliates of the Philadelphia Building and Construction Trades Council.”
     44. Upon information and belief, every PLA that the City has included with its bid
specifications for public-works projects is between the City and the unions affiliated with
the Philadelphia Building and Construction Trades Council (the “Building Trades Coun-

cil”) only.
     45. Upon information and belief, since 2017, every PLA that the City has included
with its bid specifications for a public-works project is signed on behalf of the “Unions”
by John Dougherty, who is the “Business Manager” of the Building Trades Council.
     46. The unions affiliated with the Building Trades Council are:
              a. I.B.E.W. Local 98;
              b. I.B.E.W. Local 269;
              c. I.B.E.W. Local 654;
              d. Elevator Constructors Local 5;
              e. SEIU 32BJ;
              f. Insulators & Allied Workers Local 14;
              g. Insulators & Allied Workers Local 89;
              h. Cement Masons Plasterers Union Local 592;
              i. Operative Plasterers and Cement Masons’ Local 8;
              j. Iron Workers Local 401;
              k. Iron Workers Local 451;
              l. Laborers’ District Council of the Metropolitan Philadelphia Area and Vicin-
                 ity;




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                              Page 8 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 9 of 35



           m. Laborers’ Local 135;
           n. Laborers’ Local 57;

           o. Laborers’ Local 332;
           p. Laborers’ Local 413;
           q. Operating Engineers Local 835;
           r. Operating Engineers Local 542;
           s. Painters & Allied Trades, District Council 21;
           t. Plumbers Local 690;
           u. Reinforced Iron Workers Riggers & Machinery Movers Local Union 405;
           v. Roofers Local 30;
           w. IATSE Local 8;
           x. Sheetmetal Workers Local 19;
           y. Sprinkler Fitters Local 692;
           z. Steamfitters Local 420;
           aa. Teamsters Locals 312, 384, and 107; and
           bb. Bricklayers and Allied Craftworkers Local 1.
We will refer to these affiliated unions collectively as “the Unions.”
    47. Moreover, every PLA that the City has incorporated into its bid specifications
incorporates the collective-bargaining agreements with the Unions that the City has se-
lected for the public-works projects.
    48. This means that a contractor seeking to work on a city-owned project subject to

the PLA must abide by the terms and conditions of the Unions’ collective-bargaining agree-
ments, pay various forms of financial support to the Unions, pay fringe benefits and pen-
sion contributions to the Unions, and hire all employees from the Unions — even if a con-
tractor has employees represented by a union that is not affiliated with the Building Trades
or whose employees have chosen not to be represented by a Union.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 9 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 10 of 35



    49. This also means that all of a contractor’s employees that perform work on a City
public-works project as a condition of maintaining employment must become members of

one of the Unions that the City has selected.

       D.      The PLA’s Diversity-And-Inclusion Goals
    50. Executive Orders 15-11 and 8-15 impose diversity requirements on every union
and contractor that performs city work subject to a project labor agreement.
    51. Section 1(a)(iv) of Executive Order 8-15 allows a union to obtain city work sub-
ject to a PLA only if it “has identified member diversity as an organizational value and has
established objectives for maintaining and increasing diversity among its apprentice and
journeyman members.” (attached as Exhibit 2).
    52. Section 5(e) of Executive Order 8-15 requires the city’s project labor agreements
to “[i]nclude diversity goals for appropriate labor organizations and contractors and re-
quirements for annual reporting by participating labor organizations on their efforts and
progress toward increasing diversity.” (attached as Exhibit 2).
    53. The Philadelphia Public Project Labor Agreement describes and implements the
city’s diversity requirements in Schedule C, which is attached to the PLA and appears on

pages 22–24 of Exhibit 3.
    54. Section 1(c) of Schedule C establishes the numerical “goals” for unions and con-

tractors that work on city construction projects. It says:

       The City shall establish goals for workforce diversity in City and City-
       funded construction projects. The current goals are based on the March
       2009 Report of the Mayor's Advisory Commission on Construction Industry
       Diversity. For male minority and women employment in the Public Works
       Project [the goals] shall be at least:

       Male Minority: Thirty two (32) percent of all construction employment
       hours

       Women: Seven (7) percent of all construction employment hours.
Exhibit 3, Schedule C § 1(c).




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 10 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 11 of 35



    55. Section 2(b) of Schedule C specifies the diversity requirements for participating
unions:

          The Union(s) shall set participation goals that will significantly increase
          participation of minority males and women. Such goals shall be consistent
          with the Commission Report and such Commission updates as may be is-
          sued.
Exhibit 3, Schedule C § 2(b).
    56. And sections 3(b) and 3(d) of Schedule C specify the diversity requirements for
participating contractors. Section 3(b) says:

          The Contractors shall use their best efforts to add minority males and
          women to their permanent or steady workforces. The Contractors shall pro-
          vide workforce demographic information to the City in advance of project
          commencement.
Exhibit 3, Schedule C § 3(b).
    57. Section 3(d) of Schedule C says:

          The Contractors shall use their best efforts to meet or exceed the goals es-
          tablished for minority males and women participation in Section 1 of this
          Schedule C.
Exhibit 3, Schedule C § 3(d).

          E.     The City’s Persistent Refusal To Include The United Steelworkers In
                 Its Project Labor Agreements
    58. The United Steelworkers is neither a member nor an affiliate of the Philadelphia
Building and Construction Trades Council. As a result, the members of United Steelwork-
ers — and contractors that have collective-bargaining agreements with the United Steel-
workers — are ineligible to work on city projects subject to a PLA, at least at the time the
plaintiffs filed their original complaint on April 18, 2019.
    59. For nearly a decade, the United Steelworkers and Steelworker-affiliated contrac-
tors have been asking the city of Philadelphia to amend its project labor agreement to allow
them to work on city construction projects. Inquiries and requests of this sort have been




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 11 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 12 of 35



made repeatedly by letter and by e-mail. Each time, the city has rebuffed or simply ignored
these overtures.

    60. The first of these requests came from Crossing Construction Company, Inc.,
which wrote to city officials on March 31, 2011, and expressed interest in bidding on a city
construction project subject to a PLA. See Decl. of Walter S. Zimolong ¶ 8 (attached as
Exhibit 8); see also Exhibit 8.A. Crossing Construction is a Steelworker-affiliated contrac-
tor, and it informed the city of its intent to bid on this project notwithstanding the PLA.
    61. On April 12, 2011, the city’s law department wrote to Joseph M. Padavan, the
president of United Steelworkers Local 15253, and explained that the city’s PLA requires
employees of city contractors to belong to a union affiliated with the Philadelphia Building
and Construction Trades Council, and that Steelworker-affiliated contractors were there-
fore ineligible to work on city projects subject to a PLA:

       [N]o other labor organizations except those affiliated with the Philadelphia
       Building and Construction Trades has been identified as capable or stepped
       forward to request inclusion in a City sponsored project labor agreement.
       The City is currently unaware of the involvement of United Steelworkers
       members in City public works projects. . . .

       Unfortunately, for Project #70013, the project schedule will not permit the
       City to accommodate your interest in changing the requirements of this bid.
See Decl. of Walter S. Zimolong ¶ 9 (attached as Exhibit 8); see also Exhibit 8.B. The city’s
letter of April 12, 2011, did leave open the possibility that the city might consider including
the United Steelworkers in future project labor agreements, but it made no promises in that
regard. The letter also mentioned the diversity-and-inclusion goals imposed on signatories
to the city’s PLA, and it emphasized that the United Steelworkers would be required to
agree to those requirements if it were to become a signatory:

       Equally important to the City is that the signatory unions have agreed to
       very significant goals and processes to increase diversity among their mem-
       bers, and to support local employment and diversity among the public works
       contractors. . . . The terms of the current project labor agreement related to
       union diversity will be required.



PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                              Page 12 of 35
       Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 13 of 35



Id.
      62.   On April 27, 2011, Joseph M. Padavan, the president of United Steelworkers

Local 15253, wrote back to the city’s chief deputy city solicitor and made clear that his
union was willing and able to comply with the city’s diversity-and-inclusion goals:

        We are in full agreement with all aspects of the PLA put in place by the City
        of Philadelphia and the Public Works Department. The terms of the current
        project labor agreement related to union diversity create no problem for my
        union or any of our contractors. We do not expect you to change any re-
        quirements of this bid except for the right of the United Steelworkers Union
        to be a part of this project, with the right to use our members and our Benefit
        Plans that cover our members.
See Decl. of Walter S. Zimolong ¶ 10 (attached as Exhibit 8); see also Exhibit 8.C. Mr.
Padavan closed his letter with an appeal to include the Steelworkers in the city’s project
labor agreement:

        The United Steelworkers Union, Local 15253, has a state certified Appren-
        ticeship Program and is very progressive in the recruitment of minority can-
        didates. We have many members that live in the Philadelphia area. We agree
        that you must have cohesiveness in such complex, costly, and time sensitive
        projects. Our members deserve the right to be a part of this PLA project and
        all future PLA’s authorized by the City of Philadelphia and any of its de-
        partments.
Id.
      63.   On information and belief, the city did not respond to Mr. Padavan’s letter of
April 27, 2011.
      64.   On August 13, 2013, Arnold Shep Cohen, an attorney representing United Steel-
workers Local 15024, wrote to city officials and asked them to allow the United Steelwork-
ers to become a signatory to the city’s project labor agreement. See Decl. of Walter S. Zim-
olong ¶ 12 (attached as Exhibit 8); see also Exhibit 8.D. United Steelworkers Local 15024
has a collective-bargaining agreement with PKF-Mark III, Inc., one of the plaintiffs in this
lawsuit.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                              Page 13 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 14 of 35



    65.   On information and belief, the city has not responded to Mr. Cohen’s letter of
August 13, 2011.

    66.   On August 30, 2013, Ronald L. Tobia, yet another attorney representing United
Steelworkers Local 15024, wrote to city officials and reiterated the request to allow the
United Steelworkers to become a signatory to the city’s project labor agreement. See Decl.
of Walter S. Zimolong ¶ 14 (attached as Exhibit 8); see also Exhibit 8.E.
    67.   On information and belief, the city has not responded to Mr. Tobia’s letter of
August 30, 2013.
    68.   On September 12, 2018, John E. Shinn, the District 4 Director of the United
Steelworkers, and Glenn Ely, the president of PKF-Mark III, co-wrote a letter to the city of
Philadelphia’s law department and asked it to allow the United Steelworkers to become a
signatory to the project labor agreement. See Decl. of Walter S. Zimolong ¶ 16 (attached
as Exhibit 8); see also Exhibit 8.F.
    69.   In response to this letter and other correspondence, Deputy Mayor Richard Lazer
wrote to Walter S. Zimolong, counsel for the plaintiffs, on November 26, 2018, and ex-
plained that the city would be “willing” to include the following language in its project
labor agreements, which would allow the United Steelworkers and its affiliated contractors
to obtain city work subject to the PLA:

       In the event that a contractor bound by a Collective Bargaining Agreement
       (CBA) with the United Steelworkers (USW) is the successful bidder, the
       contractor will be permitted to utilize its USW workforce and its USW CBA
       provided that the contractor adheres to the conditions and economic terms
       of the agreement excluding any hiring hall obligation or union security pro-
       vision. And provided further that the USW contractor is either a protected
       contractor, under the terms of the Harmony Agreement of February 24,
       1994 or has been organized by USW pursuant to paragraph 3 (b) of the
       Harmony Agreement for at least 120 days prior to the issuance of any bid
       specification for the Project and provided that it normally performs the type
       of work being let in the geographical area of the project.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 14 of 35
       Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 15 of 35



Decl. of Walter S. Zimolong ¶ 17 (attached as Exhibit 8); see also Exhibit 8.G. Mr. Lazer’s
letter also said that the city would “require” the United Steelworkers to “agree to the con-

ditions of Schedule C of the PLA,” which contains the city’s diversity-and-inclusion re-
quirements. See id. Mr. Lazer’s letter closed by saying: “We can begin including the new
USW language in PLAs as soon as we have received the required affirmation from the
United Steelworkers.” Id. at 2.
      70.   On January 3, 2019, Nathan Kilbert, an assistant general counsel for the United
Steelworkers, wrote to Mr. Lazer in response to the letter that Mr. Lazer sent to Mr. Zim-
olong on November 26, 2018. See Decl. of Walter S. Zimolong ¶ 18 (attached as Exhibit
8); see also Exhibit 8.H. In this letter, Mr. Kilbert asked Mr. Lazer some questions about
what the diversity-and-inclusion requirements would require of the United Steelworkers:

        The USW has a few questions related to the obligations contained in Sched-
        ule C of the PLA. The USW desires to increase the representation of minor-
        ity men and women in construction occupations, and it would take seriously
        its obligations under Schedule C if it became a party to a City of Philadel-
        phia PLA. The USW desires to know what participation goals under Sched-
        ule C have been found to be appropriate, both for the project workforce and
        for apprenticeship programs, for other unions and on other projects. The
        USW also wishes to understand what types of outreach efforts to minority
        men and women are regarded as appropriate and what alternatives to ap-
        prenticeship recruitment it should consider evaluating. Would it be possible
        for your office to answer these questions or to provide example reports of
        compliant activities by other unions (redacted, if necessary)?

        Finally, the USW is concerned with the third party monitoring discussed in
        Schedule C. Could you indicate whether any current projects are subject to
        such monitoring, and how many projects have been subject to such moni-
        toring since 2008? What range of costs could be expected if third party mon-
        itoring is implemented on a specific project?
Id.
      71.   On information and belief, Mr. Lazer never responded to Mr. Kilbert’s letter of

January 3, 2019. And on information and belief, neither Mr. Lazer nor any city official has
answered the questions in Mr. Kilbert’s letter of January 3, 2019.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 15 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 16 of 35



    72.   After Mr. Kilbert’s letter of January 3, 2019, both Mr. Kilbert and Mr. Zimolong
made repeated and unsuccessful efforts to follow up with Mr. Lazer about adding the

United Steelworkers to the city’s project labor agreement. Each of these efforts was met
with silence (or near silence) from Mr. Lazer and city officials.
    73.   On March 5, 2019, Mr. Zimolong e-mailed Mr. Lazer and wrote:

       Mr. Lazer:

       You should recall that I represent PKF Mark III, a USW signatory contrac-
       tor. Copied on this email is Nate Kilbert, assistant general counsel to the
       USW. Mr. Kilbert and I would like to arrange for a conference call with you
       to discuss finalizing the changes to the Philadelphia PLA that would include
       the USW.

       Mr. Kilbert and I are available this Friday, March 8, 2019 and next Thurs-
       day, March 14, 2019. Please let us know if either of those dates work for
       you and we can circulate a conference call number.
Decl. of Walter S. Zimolong ¶ 21 (attached as Exhibit 8); see also Exhibit 8.I. Mr. Kilbert
was cc’d on this e-mail.
    74. On information and belief, Mr. Lazer did not respond to this e-mail.
    75. On March 14, 2019, Mr. Zimolong e-mailed Mr. Lazer again and wrote:

       Mr. Lazer:

       We are following up on the below. Please let us know you[r] availability.
Decl. of Walter S. Zimolong ¶ 23 (attached as Exhibit 8); see also Exhibit 8.J.
    76. This time Mr. Lazer e-mailed back and wrote:

       Mr. Zimolong

       Let me follow up with my folks and will get back with you.

       Rich
Decl. of Walter S. Zimolong ¶ 24 (attached as Exhibit 8); see also Exhibit 8.K.
    77. Later that afternoon, Mr. Zimolong e-mailed Mr. Lazer again and wrote:

       Mr. Lazer:



PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                              Page 16 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 17 of 35




         What did your folks say?
Decl. of Walter S. Zimolong ¶ 25 (attached as Exhibit 8); see also Exhibit 8.K.
      78. On information and belief, Mr. Lazer did not respond to this follow-up e-mail of
March 14, 2019.
      79. On March 19, 2019, Mr. Zimolong e-mailed Mr. Lazer once again, this time
cc’ing Mr. Kilbert and Albert Hoffman, the president of Road-Con. See Decl. of Walter S.
Zimolong ¶ 27 (attached as Exhibit 8); see also Exhibit 8.L. In that e-mail, Mr. Zimolong
wrote:

         Mr. Lazer:

         I am reaching out again regarding the Philadelphia PLA and the USW.
         Road-Con, Inc. (“Road-Con”) is a USW signatory contractor. I understand
         that Road-Con is interested in bidding on the above referenced project that
         is subject to the – unamended – PLA. Road-Con has inquired with Anthony
         Santaniello, Public Works Manager, about the impact of the PLA on USW
         signatory contractors. Mr. Santaniello said he would forward the inquiry to
         the Law Department.

         At the time of the discussion between Road-Con and Mr. Santaniello, Road-
         Con was unaware of the considerable progress we have made toward re-
         solving the issues that currently prevent USW signatories from bidding on
         Philadelphia projects subject to the standard PLA. I can only assume based
         on Mr. Santaniello’s reply that he was as well.

         From my perspective, we are at the 1 yard line in getting this issue resolved.
         I believe the final impediment towards resolution is squaring away some
         questions that counsel for the USW, Nate Kilbert (who is copied on this
         email), had. Since this bid is imminent, it[’s] time for everyone to lean in
         here to get this situation resolved and avoid what would be needless litiga-
         tion, especially since we all agree in princip[le] that the USW should be
         included in the PLA.

         Therefore, can you please provide us with dates for a final phone call or in
         person meeting with you so that whatever questions the USW has can get
         resolved and USW contractors, like Road-Con, can move forwar[d] with
         bidding on Philadelphia projects and establishing a good working relation-
         ship with the City?
Id.



PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                              Page 17 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 18 of 35



      80. On information and belief, Mr. Lazer did not respond to Mr. Zimolong’s e-mail
of March 19, 2019.

      81. On March 22, 2019, Mr. Zimolong e-mailed Mr. Lazer again. See Decl. of Walter
S. Zimolong ¶ 29 (attached as Exhibit 8); see also Exhibit 8.M. In that e-mail, Mr. Zim-
olong wrote:

        Mr. Lazer:

        I am following up on the below.
Id.
      82. On information and belief, Mr. Lazer did not respond to Mr. Zimolong’s follow-
up e-mail of March 22, 2019.
      83. On March 28, 2019, Samantha M. Hart, an employee of Road-Con, e-mailed city
officials Anthony Santaniello and Theresa Pilla. See Decl. of Walter S. Zimolong ¶ 31 (at-
tached as Exhibit 8); see also Exhibit 8.N. Ms. Hart wrote:

        Road Con, Inc is a signatory with the United Steel Workers (heavy and
        Highway construction). Can the United Steel Workers be added to the Pro-
        ject Labor Agreement?
Id.
      84. Mr. Pilla responded to Ms. Hart’s e-mail and wrote:

        Regarding the project labor agreement, per our law department: The United
        Steelworkers are not one of the unions that are signatory to the Project La-
        bor Agreement for this project. As stated in Article IV of the Project Labor
        Agreement, the “Unions” (defined as the Affiliates of the Philadelphia
        Building and Construction Trades Council), are the sole and exclusive bar-
        gaining representatives of all craft employees working on the Project within
        the scope of this Agreement. Also, the Union(s) are recognized as the source
        of employment referrals.
Decl. of Walter S. Zimolong ¶ 32 (attached as Exhibit 8); see also Exhibit 8.N.
      85. Finally, on March 29, 2019, Nathan Kilbert wrote to Mr. Lazer. See Decl. of
Walter S. Zimolong ¶ 33 (attached as Exhibit 8); see also Exhibit 8.O. In that letter, Mr.
Kilbert wrote:



PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                           Page 18 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 19 of 35



        Deputy Mayor Lazer,

        I wrote to you on January 3 regarding the potential participation of the
        [United Steelworkers] in City of Philadelphia Project Labor Agreements
        and posing certain questions related to the obligations contained in Schedule
        C of the PLA. I have enclosed a copy of that letter. Unfortunately, despite
        several attempts at follow-up by me and by Wally Zimolong, attorney for
        USW-represented contractor PKF Mark Ill, we have received no substantive
        response.

        In your November 26, 2018, letter to Mr. Zimolong, you expressed the
        City’s willingness to modify the PLA language to permit USW-represented
        contractors to participate. My January 3 letter was an attempt to engage in
        good faith to facilitate USW agreement to the terms of the PLA.

        This week, the City informed Road-Con, Inc., a USW-represented contrac-
        tor, that affiliates of the Philadelphia Building and Construction Trades
        Council are the sole and exclusive bargaining representatives of all craft
        employees working on a projects within the scope of the PLA. A copy of
        this March 28 correspondence is attached.

        Has the City’s position regarding USW-represented contractors’ participa-
        tion in City PLAs changed? If not, please provide the information requested
        in my January 3 letter and refrain from awarding contracts based upon bid-
        ding processes that are arbitrarily excluding USW-represented contractors,
        including Runway 6-24 Pavement Rehabilitation at the Northeast Philadel-
        phia Airport and the 15 111 Street Bridge Rehab.

        Kindly advise as to the City’s position as soon as possible.
Id.
      86. On information and belief, neither Mr. Lazer nor any city official has responded
to Mr. Kilbert’s letter of March 29, 2019.
      87. At the time the plaintiffs filed their original complaint on April 18, 2019, neither
Mr. Lazer, nor any city official, had indicated or suggested to the plaintiffs that the city was
excluding the United Steelworkers from its project labor agreements because the United
Steelworkers was unable or unwilling to comply with the city’s diversity-and-inclusion
goals. No one from the city had ever faulted the United Steelworkers for being insuffi-
ciently diverse, nor did anyone from the city claim that the diversity-and-inclusion goals




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                               Page 19 of 35
        Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 20 of 35



had anything to do with the city’s decade-long refusal to include the United Steelworkers
in its project labor agreements.

    88. In addition, the plaintiffs had not been aware of any communication from the
United Steelworkers that informed city officials that the union was unable or unwilling to
comply with the city’s diversity-and-inclusion goals. Although Mr. Kilbert’s letter of Jan-
uary 3, 2019, asked questions in an effort to clarify the union’s obligations under the diver-
sity-and-inclusion goals, this letter did not say that the United Steelworkers was unable or
unwilling to comply with the diversity-and-inclusion goals, and it did not suggest that the
diversity-and-inclusion goals would present an obstacle to the United Steelworkers’ partic-
ipation in the PLA. See Decl. of Walter S. Zimolong ¶ 18 (attached as Exhibit 8); see also
Exhibit 8.H.
    89. The evidence produced in discovery, however, shows that the diversity-and-in-
clusion goals were the but-for cause of the city’s refusal to add the United Steelworkers as
a signatory to the PLA. Deputy Mayor Richard Lazer produced a sworn declaration that
says:

         [I]n or around 2018 the City engaged in discussions with the United Steel-
         workers in an attempt to include the United Steelworkers as a signatory to
         the City’s PLAs. The discussions were ultimately unsuccessful because the
         United Steelworkers believed that their organization could not comply with
         the diversity and inclusion goals of the City’s PLAs.
Declaration of Richard Lazer ¶ 11 (attached as Exhibit B to the city’s statement of material
facts, ECF No. 48) (emphasis added).
    90. As a result, the United Steelworkers remains excluded from the city’s project
labor agreement on account of the city’s diversity-and-inclusion goals, and its members
and affiliated contractors are ineligible to work on city projects subject to a PLA.

         F.       Plaintiffs’ Relationships with the United Steelworkers of America
    91.       Each of the “contractor plaintiffs” — Road-Con, Inc., Neshaminy Constructors,
Inc., Loftus Construction, Inc., and PKF-Mark III — is a union contractor that maintains a




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 20 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 21 of 35



collective-bargaining agreement with the United Steelworkers of America (“United Steel-
workers”).

    92.   The contractor plaintiffs’ employees have chosen the United Steelworkers to be
their bargaining representative, and the contractor plaintiffs’ employees are members of the
United Steelworkers.
    93. Plaintiff LaCava is a member of the United Steelworkers. He is also an employee
of Road-Con, one of the contractor plaintiffs in this case.
    94. Accordingly, as condition of employment to work on a City project with a PLA
at the time the original complaint was filed, Mr. LaCava would be compelled to become a
member of a city-approved union and would be forced to financially support that union
rather than the United Steelworkers, at least at the time the original complaint was filed on
April 18, 2019.
    95. Additionally, the collective-bargaining agreement between the United Steelwork-
ers and the Pennsylvania Heavy and Highway Contractors Bargaining Association
(“PHHCBA”), to which each of the contractor plaintiffs belongs, governs the terms and
conditions of Mr. LaCava’s employment.
    96. The United Steelworkers is neither a member nor an affiliate of the Building
Trades Council.
    97. The City has never included the United Steelworkers in any of its project labor
agreements.
    98. The City has never incorporated the United Steelworkers’ collective-bargaining

agreement into any of its project labor agreements.
    99. The contractor plaintiffs are pre-qualified in all respects to perform work on City
public-works projects that are subject to a project labor agreement.
    100. The contractor plaintiffs, however, could not perform work on City public-works
projects subject to a project labor agreement without violating their collective-bargaining
agreement with the United Steelworkers, as well as their employees’ rights under the First


PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 21 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 22 of 35



and Fourteenth Amendments, at least at the time the original complaint was filed on April
18, 2019.

    101. Because of this, the contractor plaintiffs have refrained from submitting bids on
several city public-works projects that are subject to a project labor agreement.

       G.      City Bid Solicitation B1904805, 15th Street Bridge Rehab Over City
               Branch Railroad Cut
    102. In March 2019, the City issued Bid Solicitation B1904805 for the 15th Street
Bridge Rehab Over City Branch Railroad Cut (the “15th Street Project”).
    103. The bid opening date was April 23, 2019.
    104. At the time the original complaint in this lawsuit was filed on April 18, 2019, the
15th Street Project was subject to a project labor agreement (the “15th Street PLA”). A
copy of the project labor agreement for the 15th Street Project is attached at Exhibit 4.
    105. As with all other PLAs, the 15th Street PLA is between the City and the Building
Trades Council.
    106. The 15th Street PLA incorporates the collective-bargaining agreements of the
following Unions affiliated with the Building Trades Council: the Cement Masons and
Plasterers Local 592, Operative Plasterers’ and Cement Masons’ International Association
of the United States and Canada Local 8, Iron Workers Local 401, Laborers District Coun-
cil of the Metropolitan Area of Philadelphia & Vicinity, Operating Engineers Local 542,
Painters & Allied Trades District Council 21, and Teamsters Locals 107, 312, and 384. See
Exhibit 4, Schedule A.
    107. Article IV, Section 5 of the 15th Street PLA compels any employee working on
the Project to become a member of one of these Unions as a condition of maintaining their
employment on the Project:

       It shall be a condition of employment that all employees of Contractor cov-
       ered by this Agreement who are members of the Union(s) in good standing
       on the effective date of this Agreement or on the date of execution of this
       Agreement, whichever is later, shall remain members in good standing and
       those who are not members on the effective date shall, on the eighth (8th)


PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 22 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 23 of 35



        day following employment, become and remain members in good standing
        in the Union(s) for the term of this Agreement.
Exhibit 4, article IV, Section 5.
    108. Article IV, Section 1 of the 15th Street PLA compels any contractor performing
work on the 15th Street Project to recognize one of the unions listed in Schedule A as the
sole and exclusive bargaining representative of its employees.
    109. Plaintiffs Road-Con, Neshaminy, and Loftus were interested in submitting bids
for the 15th Street Project at the time the original complaint was filed on April 18, 2020.
    110. Plaintiffs Road Con, Neshaminy, and Loftus are pre-qualified to perform the
work on the 15th Street Project.
    111. If they were the successful bidder, Road Con, Neshaminy, and Loftus are ready,
willing, and able to complete the work on the 15th Street Project.

    112. But because Road-Con, Neshaminy, and Loftus maintain a collective-bargaining
agreement with the United Steelworkers, they cannot perform work on the 15th Street Pro-
ject with their current workforce unless they breach their collective-bargaining agreements
and violate their employees’ rights under the First and Fourteenth Amendments, at least at
the time the original complaint was filed on April 18, 2019.
    113. On March 28, 2019, Road-Con e-mailed the City and asked: “Road-Con is a

signatory with the United Steel Workers (Heavy and Highway Construction). Can the
United Steel Workers be added to the Project Labor Agreement?”
    114. On March 28, 2019, the City e-mailed the following response to Road-Con:

        Regarding the project labor agreement, per our law department: The United
        Steelworkers are not one of the unions that are signatory to the Project La-
        bor Agreement for this project. As stated in Article IV of the Project Labor
        Agreement, the “Unions” (defined as the Affiliates of the Philadelphia
        Building and Construction Trades Council), are the sole and exclusive bar-
        gaining representatives of all craft employees working on the Project within
        the scope of this Agreement. Also, the Union(s) are recognized as the source
        of employment referrals.
See Exhibit 6.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 23 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 24 of 35



    115. At the time the original complaint in this lawsuit was filed on April 18, 2019,
Mr. LaCava could not work on the 15th Street Project unless he became a member of the

unions listed in Schedule A and supported those Unions financially.

       H.      City Bid Solicitation No. B1904626-PNE-0340.24 Runway 6-24
               Pavement Rehabilitation - Package 2
    116. In or about March 2019, the City solicited bids for City Bid Solicitation No.
B1904626, PW Bid For PNE-0340.24 Runway 6-24 Pavement Rehabilitation - Package 2
(the “Runway Project”).
    117. At the time the original complaint in this lawsuit was filed on April 18, 2019, the
bid specifications for the Runway Project included the PLA (the “Runway Project PLA”).
A copy of the Runway Project PLA is attached at Exhibit 5.
    118. The Runway Project PLA is between the City and the Building Trades Council.
    119. The City chose the following affiliates of the Building Trades Council to partic-
ipate in the PLA: I.B.E.W. Local 98, the Cement Mason Local 592, Operative Plasterers’
and Cement Masons International, Ironworkers Local 401, Laborers District Council of
Philadelphia & Vicinity, Operating Engineers Local 542, Painters & Allied Trades, District
Council 21, and Teamsters Locals 107, 312, and 384.
    120. Plaintiffs Road-Con and Loftus were interested in submitting bids for the Run-
way Project at the time the original complaint was filed on April 18, 2020.
    121. Plaintiffs Road-Con and Loftus are pre-qualified to perform the work on the
Runway Project.
    122. If it were the successful bidder, Plaintiffs Road Con and Loftus are ready, will-
ing, and able to complete the work on the Runway Project.
    123. But because Road-Con and Loftus maintain a collective-bargaining agreement
with the United Steelworkers, they cannot perform work on the Runway Project with their

current workforces unless they breach their collective-bargaining agreements and violate
their employees’ rights under the First Amendment and the National Labor Relations Act.



PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 24 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 25 of 35



    124. Thus, Plaintiffs Road-Con and Loftus cannot bid on the Runway Project with
their current workforce unless they breach their collective-bargaining agreements with the

United Steelworkers, and violate their employees’ rights under the First and Fourteenth
Amendments, at least at the time the original complaint was filed on April 18, 2019.
    125. Mr. LaCava is a member of the United Steelworkers.
    126. Accordingly, at the time the original complaint in this lawsuit was filed on April
18, 2019, as a condition of employment to work on a City project imposing a PLA, Mr.
LaCava would have been compelled to become a member of the Unions and would be
forced to financially support the Unions.

       I.      Other Ways In Which The City Of Philadelphia Has Discriminated
               Against Steelworker-Affiliated Contractors
    127. Plaintiff Road-Con submitted the lowest responsible bid on a project five or six
years ago to install safety bollards in front of the Philadelphia Airport terminal, and this
contract did not have a project labor agreement attached to it. See Hoffman Dep. 34:17–
35:3 (attached as Exhibit G to the city’s statement of material facts, ECF No. 48).
    128. Despite the fact that Road-Con submitted the lowest responsible bid for the Phil-
adelphia Airport project, the city refused to award the contract to Road-Con. See Hoffman
Dep. 32:14–18; 35:2–35:5 (attached as Exhibit G to the city’s statement of material facts,
ECF No. 48).
    129. When Mr. Hoffman asked city officials why the city would not award the Phila-
delphia Airport project to Road-Con, despite the fact that Road-Con submitted the lowest
responsible bid, Mr. Hoffman was told that “we were not of the right union type and it was
causing some internal friction inside the City.” See Hoffman Dep. 35:15–17; 37:25–38:8
(attached as Exhibit G to the city’s statement of material facts, ECF No. 48).
    130. In the winter of 2019, Road-Con submitted the lowest responsible bid on another

city of Philadelphia contract that did not have a project labor agreement attached, yet the
city never presented a contract to Road-Con despite the fact that Road-Con had submitted



PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 25 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 26 of 35



the lowest responsible bid. See Hoffman Dep. 31:16–32:13; 33:24–34:2; 37:5–24 (attached
as Exhibit G to the city’s statement of material facts, ECF No. 48).

    131. So on at least two occasions, Road-Con has submitted the lowest responsible bid
on a city of Philadelphia contract that did not have a PLA attached, yet the city still refused
to execute the contract with Road-Con despite the fact Road-Con submitted the lowest
responsible bid. See Hoffman Dep. 32:9–13.

       J.      Mayor Kenney Rescinds Executive Order 8-15 And Issues Executive
               Order 4-20
    132. On October 15, 2020 — six weeks after the plaintiffs filed their motion for sum-
mary judgment in this case, and nearly 18 months after the plaintiffs sued to enjoin the
enforcement of Executive Order 8-15 — Mayor Kenney unilaterally rescinded Executive
Order 8-15 and replaced it with a new executive order that governs the city’s project labor
agreements. See Executive Order 4-20 (attached as Exhibit 7).
    133. This new executive order purports to eliminate the requirement that employees
of city contractors join a union affiliated with the Philadelphia Building and Construction
Trades Council. See Executive Order 4-20 § 4(d) (attached as Exhibit 7).
    134. At the same time, Executive Order 4-20 makes clear that the city will continue
enforcing the diversity-and-inclusion goals that have prevented Steelworker-affiliated con-
tractors and tradesmen from working on city construction projects. See Executive Order 4-
20 §§ 1(a)(iv), 4(c) (attached as Exhibit 7).
    135. The issuance of Executive Order 4-20 does not moot the plaintiffs’ challenges to
Executive Order 8-15 or the PLAs that were imposed at the time the plaintiffs originally
filed suit. See United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953) (“[V]oluntary
cessation of allegedly illegal conduct does not deprive the tribunal of power to hear and
determine the case, i.e., does not make the case moot.”); Order of March 27, 2020 (ECF

No. 27) at 6 (“Even if Defendants voluntarily ceased including project labor agreements
on City projects, however, this case is not moot because they could resume doing so.”);



PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                              Page 26 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 27 of 35



City’s Br. in Opp. to Pls.’ Supp. Br. (ECF No. 56) at 12 (“The City does not argue that the
new Executive Order moots the challenges related to the former Executive Order”).

                               CAUSES OF ACTION
                                       COUNT 1
The Project Labor Agreements And Executive Orders Violate 42 U.S.C. § 1983 And
                    The First and Fourteenth Amendments
    136. Both public and private employees have a constitutional right to decide whether
they will join or associate with a union. See Roberts v. U.S. Jaycees, 468 U.S. 609, 623
(1984) (“Freedom of association therefore plainly presupposes a freedom not to associate.”
(citing Abood v. Detroit Board of Education, 431 U.S. 209, 234–35 (1977)); Pattern Mak-
ers’ League of N. Am., AFL-CIO v. N.L.R.B., 473 U.S. 95, 106 (1985) (“Full union mem-

bership thus no longer can be a requirement of employment.”).
    137. The First and Fourteenth Amendments also forbid a public employer to require
its employees to join or financially support a union as a condition of employment. See

Janus v. American Federation of State, County, and Municipal Employees, Council 31, 138
S. Ct. 2448 (2018).
    138. The City of Philadelphia and Mayor Kenney are violating the First and Four-
teenth Amendments by requiring city contractors and subcontractors to compel their em-
ployees to join a Council-affiliated union, and by discriminating against contractors and

tradesmen who choose to affiliate with other unions or no union at all.
    139. The City of Philadelphia and Mayor Kenney are also violating the First and Four-
teenth Amendments by refusing to include the United Steelworkers as a signatory to the
city’s PLA — regardless of the city’s reasons or excuses for doing so.
    140. Finally, the City of Philadelphia and Mayor Kenney are violating the First and
Fourteenth Amendments by excluding tradesmen from city work unless they affiliate with




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                           Page 27 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 28 of 35



a union that complies with the city’s diversity-and-inclusion goals, and by excluding con-
tractors from city work unless their employees affiliate with a union that complies with the

city’s diversity-and-inclusion goals.
    141. The court should declare that Executive Order 8-15, Executive Order 4-20, the
City of Philadelphia’s Project Labor Agreement, the 15th Street Project PLA, and the Run-
way Project PLA violate the First and Fourteenth Amendments. It should enjoin the de-
fendants from enforcing them, and it should enjoin the defendants from imposing any pro-
ject labor agreement on any current or future project.

                                        COUNT 2
The Project Labor Agreements And Executive Orders Violate 42 U.S.C. § 1981 And
 The Equal Protection Clause By Imposing Diversity-And-Inclusion Requirements
                          On Contractors and Unions
    142. Section 2(b) of Schedule C of the City of Philadelphia’s Project Labor Agree-
ment says:

       The Union(s) shall set participation goals that will significantly increase
       participation of minority males and women. Such goals shall be consistent
       with the Commission Report and such Commission updates as may be is-
       sued.
Exhibit 3, Schedule C § 2(b). This language compels participating unions to set goals that
“will” change the racial and demographic makeup of their workforces — and it requires
that these goals produce a result that “significantly increase[s] participation of minority
males and women.” This explicitly requires participating unions to change the racial and
demographic makeup of their workforces as a condition of receiving city work, which is
unlawful under 42 U.S.C. § 1981 and the Equal Protection Clause.
    143. Section 3(d) of Schedule C says:

       The Contractors shall use their best efforts to meet or exceed the goals es-
       tablished for minority males and women participation in Section 1 of this
       Schedule C.




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 28 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 29 of 35



Exhibit 3, Schedule C § 3(d). This provision discriminates among city contractors based
on the racial makeup of their workforce. Contractors that have all minority employees are

under no obligation to deploy their “best efforts” to change their racial composition. By
contrast, a contractor that has mostly white employees, and any contractor that falls short
of the city’s diversity “goals,” must undertake its “best efforts” to change the racial makeup
of its workforce as a condition of receiving city work. This violates 42 U.S.C. § 1981,
which gives every “person” the “same right” to make and enforce contracts with the city,
without regard to the racial makeup of the contracting party. It also violates the Equal Pro-
tection Clause by foisting a “best efforts” requirement only on the subset of city contractors
that are insufficiently female or minority.
    144. The city’s diversity-and-inclusion goals will also compel or induce city contrac-
tors to give discriminatory preferences to minorities and women at the expense of white
men. By requiring contractors to employ their “best efforts” to ensure that 32 percent of all
construction employment hours are allocated to male minorities, and that 7 percent of all
construction employment hours are allocated to women, and by requiring contractors to
use their “best efforts” to add minority males and women to their permanent or steady
workforces, the city is requiring contractors to divert employment opportunities away from
white men who would have been awarded that work in a color-blind and gender-neutral
process. This violates 42 U.S.C. § 1981, which prohibits private entities from discriminat-
ing on account of race when making employment contracts. And it violates the Equal Pro-
tection Clause because these discriminatory employment practices are attributable to the

“best efforts” edicts in the city’s PLAs. See Skinner v. Railway Labor Executives’ Ass’n,
489 U.S. 602, 614–15 (1989).
    145. The court should therefore declare that Executive Order 8-15, Executive Order
4-20, the City of Philadelphia’s Project Labor Agreement, the 15th Street Project PLA, and
the Runway Project PLA violate 42 U.S.C. § 1981 and the Equal Protection Clause. It




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 29 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 30 of 35



should enjoin the defendants from enforcing them, and it should enjoin the defendants from
imposing diversity-and-inclusion goals on any current or future project.

                                        COUNT 3
The Project Labor Agreements And Executive Orders Violate State and City Com-
                           petitive-Bidding Laws
    146. Section 3911(a) of the Commonwealth Procurement Code (Procurement Code)
requires that in any “contract to be entered into by a government agency through competi-
tive sealed bidding, the contract shall be awarded to the lowest responsible and responsive
bidder within 60 days of the bid opening, or all bids shall be rejected except as otherwise
provided in this section.” 62 Pa. Cons. Stat. § 3911(a).
    147. Section 8-200 of the City of Philadelphia Home Rule Charter also mandates com-
petitive bidding and award of a contract to the lowest responsible bidder.
    148. Article III, Section 22 of the Pennsylvania Constitution also mandates competi-
tive bidding and states that the General Assembly “shall maintain by law a system of com-
petitive bidding under which all purchases of materials, printing, supplies or other personal
property used by the government of this Commonwealth shall so far as practicable be
made.” The Pennsylvania Commonwealth Court has held that Article III, section 22 of the

Pennsylvania Constitution applies to services and construction projects. See Allan Myers,
L.P. v. Dep’t of Transp., 202 A.3d 205, 211 (Pa. Cmwlth. 2019).

    149. These competitive-bidding requirements “guard against favoritism, improvi-
dence, extravagance, fraud and corruption in the awarding of municipal contracts . . . and
are enacted for the benefit of property holders and taxpayers, and not for the benefit or
enrichment of bidders.” Yohe v. City of Lower Burrell, 208 A.2d 847, 850 (Pa. 1965).
    150. The intent of competitive-bidding statutes is “to ‘close, as far as possible, every
avenue to favoritism and fraud in its varied forms.’ ” Premier Comp Solutions, LLC v. De-
partment of General Services, 949 A.2d 381, 382 n.1 (Pa. Cmwlth. 2008) (quoting Louch-
heim v. Philadelphia, 66 A. 1121, 1122 (Pa. 1907)).




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 30 of 35
      Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 31 of 35



    151. Bidders for a public contract must be “on an equal footing” and enjoy the same
opportunity for open and fair competition. See Philadelphia Warehousing and Cold Stor-

age v. Hallowell, 490 A.2d 955, 957 (Pa. Cmwlth. 1985).
    152. When there is no common standard on which bids are based, “[t]he integrity of
the competitive bidding process is violated and the purpose of competitive bidding is frus-
trated.” Allan Myers, L.P. v. Dep’t of Transp., 202 A.3d 205 (Pa. Cmwlth. 2019).
    153. Thus, when the actual “procedures followed emasculate the benefits of [compet-
itive] bidding, judicial intervention is proper.” Id. (quoting Ezy Parks v. Larson, 454 A.2d
928, 932 (Pa. 1982)); see also Conduit and Foundation Corporation v. City of Philadel-
phia, 401 A.2d 376, 379 (Pa. Cmwlth. 1979) (“[T]he courts will not condone a situation
that reveals a clear potential to become a means of favoritism, regardless of the fact that
the . . . officials may have acted in good faith in the particular case.”)).
    154. The project labor agreements violate the Commonwealth and City competitive-
bidding laws because they discriminate against United Steelworkers contractors, afford
contractors already maintaining a collective-bargaining agreement with the Unions a com-
petitive advantage, play favorites with contractors affiliated with the Unions, and do not
create a level playing field.
    155. The diversity-and-inclusion goals in the project labor agreements violate the
Commonwealth and City competitive-bidding laws for similar reasons: They discriminate
against contractors and unions who are unable or unwilling to agree to the city’s require-
ments, afford a competitive advantage to contractors and unions who already comply with

the city’s diversity-and-inclusion goals, play favorites with contractors and unions based
on their racial and demographic makeup, and do not create a level playing field.
    156. Contractors that already maintain collective-bargaining agreements with the city-
approved unions will be able to use their current workforce and their current collective-
bargaining agreement, while the contractor plaintiffs would be forced hire new employees
through the union hiring hall.


PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 31 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 32 of 35



    157. Moreover, contractors that already maintain a collective-bargaining relationship
and even contractors that have no bargaining relationship with any union have a competi-

tive advantage because they would not be forced to violate the NLRA and the Labor Man-
agement Relations Act to work on a City public-works project.
    158. This means that the plaintiffs are precluded from work on every City public-
works project that imposes a project labor agreement.
    159. Thus, Executive Order 8-15, Executive Order 4-20, the city of Philadelphia’s
project labor agreement, the 15th Street Project PLA, and the Runway Project PLA, do not
prescribe common standards for all bidders, and all contractors bidding on the City’s pub-
lic-works projects are not on an equal footing.
    160. Furthermore, the City of Philadelphia’s project labor agreement, the 15th Street
Project PLA, and the Runway Project PLA violate the integrity of the competitive-bidding
process.
    161. The court should declare that Executive Order 8-15, Executive Order 4-20, the
City of Philadelphia’s Project Labor Agreement, the 15th Street Project PLA, and the Run-
way Project PLA violate state and city competitive-bidding laws. It should enjoin the de-
fendants from enforcing them, and it should enjoin the defendants from imposing any pro-
ject labor agreement on any current or future project.

                                       COUNT 4
The Project Labor Agreements And Executive Orders Were Imposed in Violation of
                              the City Charter
    162. Under Section 8-200 of the Home Rule Charter, only the City Council or the
Procurement Department may prescribe and regulate the process by which purchases and
contracts are awarded.
    163. Executive Order 15-11, Executive Order 8-15, and Executive Order 4-20 cir-
cumvent the City Council and the Procurement Department by empowering the Mayor to




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                          Page 32 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 33 of 35



directly regulate the process by which City contracts are procured, in violation of section
8-200 of the Home Rule Charter.

                              DEMAND FOR RELIEF
    164. The plaintiffs respectfully request that this Court:
         a.      Declare that the City of Philadelphia’s Project Labor Agreement, the 15th
                 Street Project PLA, the Runway Project PLA, Executive Order 8-15, and
                 Executive Order 4-20 violate the plaintiffs’ rights under the First and
                 Fourteenth Amendments;
         b.      Declare that the diversity-and-inclusion goals in the City of Philadelphia’s
                 Project Labor Agreement, the 15th Street Project PLA, the Runway Pro-
                 ject PLA, Executive Order 8-15, and Executive Order 4-20 violate 42
                 U.S.C. § 1981 and the Equal Protection Clause, the First and Fourteenth
                 Amendments, and state and city competitive-bidding laws, including sec-
                 tion 3911(a) of the Commonwealth Procurement Code, section 8-200 of
                 the City of Philadelphia Home Rule Charter, and Article III, section 22 of
                 the Pennsylvania Constitution;

         c.      Declare that the defendants are violating the plaintiffs’ federally protected
                 rights under 42 U.S.C. § 1983;

         d.      Declare that the City of Philadelphia’s Project Labor Agreement, the 15th
                 Street Project PLA, the Runway Project PLA, and Executive Order 8-15
                 violate state and city competitive-bidding laws, including section 3911(a)
                 of the Commonwealth Procurement Code, section 8-200 of the City of
                 Philadelphia Home Rule Charter, and Article III, section 22 of the Penn-
                 sylvania Constitution;
         e.      Permanently enjoin the defendants from enforcing Executive Order 8-15
                 and Executive Order 4-20, or from imposing a project labor agreement on




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                             Page 33 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 34 of 35



                projects procured by the City of Philadelphia, including its subdivisions
                and agencies;

        f.      Permanently enjoin the defendants from disfavoring or discriminating
                against any city contractor or subcontractor, or any prospective city con-
                tractor or subcontractor, on account of the union affiliation (or non-union
                affiliation) of its employees, or its willingness or ability to agree to or
                comply with the city’s diversity-and-inclusion goals;
        g.      Permanently enjoin the defendants from disfavoring or discriminating
                against the United Steelworkers or any other union on account of its will-
                ingness or ability to agree to the city’s diversity-and-inclusion goals;
        h.      award the plaintiffs nominal and compensatory damages under 42 U.S.C.
                § 1983;
        i.      award the plaintiffs costs and attorneys’ fees under 42 U.S.C. § 1988;
        j.      award all other relief that the Court deems just, proper, or equitable.

                                              Respectfully submitted.

                                               /s/ Walter S. Zimolong
 JONATHAN F. MITCHELL                         WALTER S. ZIMOLONG
 Pennsylvania Bar No. 91505                   Pennsylvania Bar No. 89151
 Mitchell Law PLLC                            Zimolong, LLC
 111 Congress Avenue, Suite 400               P.O. Box 552
 Austin, Texas 78701                          Villanova, Pennsylvania 19085
 (512) 686-3940 (phone)                       (215) 665-0842
 (512) 686-3941 (fax)                         wally@zimolonglaw.com
 jonathan@mitchell.law

 Dated: September 3, 2021                     Counsel for Plaintiffs




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                            Page 34 of 35
     Case 2:19-cv-01667-JS Document 70 Filed 09/03/21 Page 35 of 35



                         CERTIFICATE OF SERVICE
    I certify that on September 3, 2021, I served this document through CM/ECF upon:

AMY M. KIRBY
LYDIA FURST
Deputy City Solicitor
City of Philadelphia Law Department
1515 Arch Street, 15th Floor
Philadelphia, Pennsylvania 19102
(215) 683-3566
amy.kirby@phila.gov
lydia.furst@phila.gov

Counsel for Defendants

                                          /s/ Walter S. Zimolong
                                          WALTER S. ZIMOLONG
                                          Counsel for Plaintiffs




PLAINTIFFS ’ THIRD AMENDED COMPLAINT                                      Page 35 of 35
